

LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of September 18,
2020 (the “Effective Date”) among EAGLE MATERIALS INC., a Delaware corporation
(“Lender”), SMART SAND, INC, a Delaware corporation (“Borrower”), EAGLE OIL AND
GAS PROPPANTS HOLDINGS LLC, a Delaware limited liability company (“Holdings”),
EAGLE OIL AND GAS PROPPANTS LLC, a Delaware limited liability company (“EOGP”),
CRS PROPPANTS LLC, a Delaware limited liability company (“CRS”), and NORTHERN
WHITE SAND LLC, a Delaware limited liability company (“NWS” and, together with
Holdings, EOGP and CRS, the “Guarantors” and each individually, a “Guarantor”),
provides the terms on which Lender shall lend to Borrower and Borrower shall
repay Lender. The parties agree as follows:
1.INTERPRETATION
(a)Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 14. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.
(b)For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws), (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
2.LOAN AND TERMS OF PAYMENT
2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lender the
outstanding principal amount of the Loan and accrued and unpaid interest thereon
as and when due in accordance with this Agreement.
2.2 Loan.
(a)Loan. Subject to the terms and conditions of this Agreement, and relying upon
the representations and warranties herein set forth, Borrower may borrow from
Lender, and Lender agrees to lend to Borrower, from time to time during the
Availability Period loans in an aggregate principal amount not to exceed the
Line Cap (collectively, the “Loan”) as requested by Borrower in a notice of
borrowing (each a “Notice of Borrowing”) in the form attached hereto as Exhibit
A. Subject to satisfaction of the terms and conditions of this Agreement, within
two (2) Business Days of Lender’s receipt of any Notice of Borrowing, Lender
shall execute and deliver a Joint Written Instruction (as defined in the Escrow
Agreement) instructing the Escrow Agent to release the amount of the proposed
borrowing from the Escrow Account to Borrower. Upon the release of the proposed
borrowing from the Escrow Account to Borrower, such amount shall be deemed to be
a Loan outstanding hereunder. Borrower shall not be permitted to deliver
1

--------------------------------------------------------------------------------



more than two (2) Notices of Borrowing in any period of thirty (30) days. Once
repaid, Loans may not be reborrowed.
(b)Conditions to the Borrowing of all Loans. Lender’s obligation to make any
Loan hereunder shall be subject to the following conditions precedent:
(i)the representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects (or in all respects if such
representation or warranty is already qualified by a materiality qualifier),
except to the extent that any such representation or warranty is expressly
stated to relate to a specific earlier date, in which case, such representation
and warranty shall be true and correct in all material respects as of such
earlier date (or in all respects as of such earlier date if such representation
or warranty is already qualified by a materiality qualifier);
(ii)Borrower shall not be in material breach of any covenant, agreement or
obligation under the Purchase Agreement, including any indemnification
obligations applicable to Borrower under the Purchase Agreement;
(iii)no Default or Event of Default shall have occurred and be continuing or
would result after giving effect to the making of such Loan; and
(iv)receipt by Lender of a signed Notice of Borrowing in the form attached
hereto as Exhibit A in accordance with Section 2.2(a).
(c)Termination; Repayment. The Loan shall mature on September 18, 2024 (the
“Maturity Date”), when the outstanding principal amount of the Loan, the unpaid
interest thereon, and all other Obligations relating to the Loan shall be
immediately due and payable in full in accordance with Section 2.7(c).
2.3 Payment of Interest on the Loan.
(a)Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Loan shall accrue interest at a fixed rate of (i) six percent (6.00%)
per annum during the Availability Period and (ii) eight percent (8.00%) per
annum thereafter (the “Applicable Interest Rate”). Interest shall be payable in
accordance with Section 2.3(c).
(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, all overdue Obligations shall bear interest at a rate per
annum equal to two percent (2.00%) above the Applicable Interest Rate (the
“Default Rate”). Fees and expenses which are required to be paid by Borrower
pursuant to the Loan Documents (including, without limitation, Lender Expenses)
but are not paid when due shall bear interest until paid at the Default Rate.
Payment or acceptance of the increased interest rate provided in this Section
2.3(b) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Lender.
(c)Payment; Interest Computation. Interest is payable on the last Business Day
of each calendar quarter, commencing with the calendar quarter ending December
31, 2020, computed based on a year of 365 or 366 days, as applicable, for the
actual number of days elapsed. In computing interest, (i) all payments received
after 4:00p.m. Central time on any day
2

--------------------------------------------------------------------------------



shall be deemed received at the opening of business on the next Business Day,
and (ii) the date of the making of the Loan shall be included and the date of
payment shall be excluded.
2.4. Mandatory Prepayments.
(a)Amortization. Borrower shall repay the aggregate outstanding principal amount
of the Loan in quarterly installments on the last Business Day of each calendar
quarter (commencing with the calendar quarter ending December 31, 2021) in an
amount that is equal to (x) the outstanding principal amount of the Loan as of
the last day of the Availability Period (after giving effect to any prepayments
of the Loan occurring on such date) divided by (y) 12 until the entire
outstanding principal amount of the Loan is paid in full.
(b)Permitted Transfers of Assets. Within five (5) days after receipt by any
Guarantor of net cash proceeds from a Permitted Transfer of Collateral, the net
cash proceeds received from any such Transfer, to the extent in excess of
$50,000 in the aggregate for all such Transfers during the term of the
Agreement, shall be applied to prepay the Loan in accordance with Section 2.7;
provided that, notwithstanding the foregoing, upon delivery of written notice to
Lender of such Guarantor’s intent to do so, such net cash proceeds may be
reinvested by such Guarantor within one hundred eighty (180) days of receipt by
such Guarantor thereof in additional fixed or capital assets so long as the
applicable Guarantor shall grant a first priority perfected security interest
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Lender’s Lien under this Agreement)
therein to Lender within thirty (30) days of the acquisition thereof. Any such
net cash proceeds which are required to be applied to the Loan pursuant to the
prior sentence and have not been so reinvested within such one hundred eighty
(180) day period shall be immediately applied to prepay the Loan in accordance
with Section 2.7.
(c)Other Dispositions of Assets. Within five (5) days of receipt by any
Guarantor of net cash proceeds from any Transfer of Collateral that is not a
Permitted Transfer, all of the net cash proceeds received by such Guarantor
therefrom shall be applied to prepay the Loan in accordance with Section 2.7.
2.5 Optional Prepayments. Borrower may at any time upon five (5) days prior
written notice to Lender prepay any or all of the amounts due hereunder, in such
order specified by Borrower, without any prepayment penalty; provided that, any
prepayment made on the date the Availability Period terminates may be made
without prior written notice to Lender.
2.6 Lender Expenses. Borrower shall pay to Lender all Lender Expenses incurred
after the Effective Date within 30 days of demand by Lender.
2.7 Payments; Application of Payments.
(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars (subject to clause (c) below), without
setoff or counterclaim, before 4:00 p.m. Central time on the date when due.
Payments of principal and/or interest received after 4:00 p.m. Central time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the
3

--------------------------------------------------------------------------------



payment shall be due the next Business Day, and additional interest shall
continue to accrue until paid.
(b)Except as otherwise specifically set forth herein, payments made by any Loan
Party hereunder shall be applied first to accrued and unpaid interest and second
to the outstanding principal amount of the Loans (and, other than optional
prepayments made pursuant to Section 2.5, shall reduce the amount of each
payment required under Section 2.4(a) on a ratable basis); provided that, after
an Event of Default has occurred and is continuing, Lender has the exclusive
right to determine the order and manner in which all payments with respect to
the Obligations may be applied. After an Event of Default has occurred and is
continuing, Borrower shall have no right to specify the order which Lender shall
allocate or apply any payments required to be made by Borrower to Lender or
otherwise received by Lender under this Agreement.
(c)Any payment of the Obligations may be made, at Borrower’s option, in the form
of (i) Dollars, (ii) Borrower Shares (valued at the Valuation Price) or (iii) a
combination of clauses (i) and (ii); provided that, the aggregate amount of
Obligations repaid with Borrower Shares shall not exceed, at any time, an amount
equal to 50% of the aggregate principal amount of Loans repaid by Borrower
hereunder as of such time.
2.8 Taxes.
(a)Payments received by Lender from Borrower under this Agreement will be made
free and clear of and without deduction for any and all present or future Taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority (including any interest, additions
to Tax or penalties applicable thereto). Specifically, however, if at any time
any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to Lender, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Lender receives a
net sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority prior to the earlier of (i)
delinquency or (ii) five (5) Business Days after Borrower’s receipt of written
notice thereof.
(b)Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Lender timely reimburse it
for the payment of, any other Taxes.
(c)Borrower shall indemnify Lender, within 10 days after demand therefor, for
the full amount of any deduction or withholding for any and all present or
future Taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to Tax or penalties applicable thereto) with respect to a
payment to Lender under this Agreement, any other Taxes and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
deductions, withholdings or other Taxes were correctly or legally imposed or
asserted by the relevant Governmental
4

--------------------------------------------------------------------------------



Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of withholding or deduction by
Borrower to a Governmental Authority pursuant to this Section 2.8, Borrower
shall deliver to Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.
(e)The agreements and obligations of Borrower contained in this Section 2.8
shall survive the termination of this Agreement.
2.9 Use of Proceeds. The Proceeds of the Loans may only be used by Borrower for
the operating, maintenance, and administrative expenses of the Guarantors and
for working capital to support the operations of the Guarantors. For the
avoidance of doubt, the Proceeds of the Loans may not be used for payment of any
obligations or expenses of, or attributable to, any Person other than the
Guarantors.
3. [RESERVED]
4. CREATION OF SECURITY INTEREST
4.1 Grant of Security Interest. Each Guarantor hereby grants Lender, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Lender, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.
If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than contingent indemnification obligations for
which no claim has been made) are repaid in full in cash. Upon payment in full
of the Obligations (other than contingent indemnification obligations for which
no claim has been made) in accordance with Section 2.7(c), Lender shall, at the
sole cost and expense of Borrower, release its Liens in the Collateral and all
rights therein shall revert to such Guarantor.
4.2 Priority of Security Interest. Each Loan Party represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Lender’s Lien under this Agreement).
4.3 Collateral Covenants. Each Guarantor hereby agrees that any time and from
time to time, upon the request of Lender, and at the sole expense of the Loan
Parties, such Guarantor shall promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments (including, without limitation,
any intellectual property security agreements), obtain any and all approvals and
consents of Governmental Authorities and take or cause to be taken any and all
steps or acts that may be necessary or as Lender may reasonably request to
create, perfect, establish the priority of, or to preserve the validity,
perfection or priority of, the Liens and security interests granted by this
Agreement or to
5

--------------------------------------------------------------------------------



enable Lender to enforce its rights, remedies, powers and privileges under this
Agreement with respect to such Liens and security interests or to otherwise
obtain or preserve the full benefits of this Agreement and the rights, powers
and privileges herein granted.
4.4 Authorization to File Financing Statements. Each Guarantor hereby authorizes
Lender to file financing statements, without notice to such Guarantor, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder.
5. REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants on the Effective Date and on each date a
Loan is advanced hereunder as follows:
5.1 Due Organization, Authorization; Power and Authority; Enforceability.
(a)Each Loan Party is duly existing and in good standing as a corporation or
limited liability company, as applicable, in its jurisdiction of incorporation
or formation, as applicable, and is qualified to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. Each
Guarantor represents and warrants to Lender that (i) such Guarantor’s exact
legal name is that indicated on the signature page hereof (or as otherwise
modified in accordance with the terms hereof); (ii) such Guarantor is an
organization of the type and is organized in the jurisdiction set forth on
Schedule 5.1 hereof (as may be modified in accordance with the terms hereof);
(iii) Schedule 5.1 accurately sets forth such Guarantor’s organizational
identification number (as may be modified in accordance with the terms hereof);
and (iv) Schedule 5.1 accurately sets forth such Guarantor’s place of business,
or, if more than one, its chief executive office as well as such Guarantor’s
mailing address (if different than its chief executive office (as may be
modified in accordance with the terms hereof)).
(b)Each Loan Party has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Loan Documents.
(c)The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized, and do not (i)
conflict with any of such Loan Party’s organizational documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law, (iii) contravene, conflict or violate any applicable order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which any Loan Party or any of its property or assets may be bound
or affected, (iv) require any action by, filing, registration, or qualification
with, or Governmental Approval from, any Governmental Authority (except such
Governmental Approvals which have already been obtained and are in full force
and effect), or (v) conflict with, contravene, constitute a default or breach
under, or result in or permit the termination or acceleration of, any material
agreement by which any Loan Party is bound.
(d)This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in
6

--------------------------------------------------------------------------------



accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.
(e)No Event of Default (as defined in the ABL Facility) has occurred and is
continuing under the ABL Facility.
5.2 Collateral. Each Guarantor has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.
5.3 Senior Indebtedness. Each Loan Party acknowledges and agrees that the
Obligations constitute senior indebtedness of such Loan Party and are not
subordinated in right of payment to any other Indebtedness.
6. AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees as follows:
6.1 Government Compliance.
(a)Each Loan Party shall maintain its legal existence and good standing in its
jurisdiction of formation. Except to the extent that the failure to do so would
not reasonably be expected to result in a Material Adverse Change, each Loan
Party shall comply with all laws, ordinances and regulations to which it is
subject. Each Loan Party will maintain in effect and use commercially reasonable
efforts to enforce policies and procedures designed to promote and achieve
compliance by such Loan Party and its directors, officers, and employees with
applicable Anti-Corruption Laws, applicable Anti-Money Laundering Laws and
applicable Sanctions.
(b)[Reserved].
6.2 Financial Statements, Reports, Other Information. Borrower shall provide
Lender with the following:
(a)as soon as available, but no later than sixty (60) days after the last day of
each of Borrower’s first three fiscal quarters of each fiscal year (commencing
with the fiscal quarter ending September 30, 2020), the consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries as of the close of such fiscal quarter certified
by a Responsible Officer as fairly presenting in all material respects the
financial condition and results of operations of Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP consistently (except as
otherwise disclosed therein) applied, subject to normal year-end audit
adjustments and the absence of required footnote disclosures; provided, that the
filing of a Form 10-Q by Parent with the SEC that includes the financial
statements required hereby shall be deemed to satisfy the requirements of this
clause (a);
(b)as soon as available, and in any event within one hundred twenty (120) days
following the end of Borrower’s fiscal year (commencing with the fiscal year
ending December 31, 2020), the consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and cash flows showing
the financial condition of Borrower and its Subsidiaries as of the close of such
fiscal year and the consolidated results of its operations
7

--------------------------------------------------------------------------------



during such year, audited by Grant Thornton LLP or other independent public
accountants of national standing stating that such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of Borrower and its Subsidiaries on a consolidated basis
as of the dates and for the periods specified in accordance with GAAP
consistently (except as otherwise disclosed therein) applied; provided that, the
filing of a Form 10-K by any Loan Party with the SEC that includes the financial
statements and auditors report required hereby shall be deemed to satisfy the
requirements of this clause (b);
(c)promptly report of any legal actions pending or threatened in writing against
any Loan Party that could result in damages that would reasonably be expected to
result in a Material Adverse Change;
(d)promptly after any Responsible Officer of Borrower or any Guarantor obtains
knowledge thereof, Borrower will furnish to Lender written notice of the
following: (i) the occurrence of any Default or Event of Default and (ii) the
occurrence or existence of any event, condition or circumstance that has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Change; provided that each notice delivered under this clause
(d) shall be accompanied by a written statement of a Responsible Officer of
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto; and
(e)promptly, from time to time, such other information regarding the operations,
business affairs or financial condition of the Loan Parties or compliance with
the terms of any Loan Documents as reasonably requested by Lender.
(f)Guarantors shall furnish to Lender five (5) days prior written notice (or
such shorter period as may be satisfactory to Lender in its sole discretion) of
any change (a) in the corporate name of any Guarantor, (b) in the jurisdiction
of organization or formation of any Guarantor, (c) in the identity or corporate
structure of any Guarantor or (d) in the Federal Taxpayer Identification Number
of any Guarantor.
6.3 Taxes. Each Loan Party shall pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed on such Loan Party before
the same shall become delinquent or in default; provided that such payment and
discharge shall not be required with respect to any such Tax, assessment, charge
or levy so long as (1)(A) the validity or amount thereof shall be contested in
good faith by appropriate proceedings, (B) the applicable Loan Party shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (C) such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien or (2) the
failure to make any such payment or discharge would not reasonably be expected
to result in a Material Adverse Change.
6.4 Access to Collateral; Books and Records. At reasonable times, on five (5)
Business Days’ prior written notice (provided no notice is required if an Event
of Default has occurred and is continuing), Lender, or its agents, shall have
the right to visit and inspect the Collateral and the right to make extracts
from and copies of the financial records of each Loan Party. The foregoing
inspections and audits shall be conducted no more often than once every twelve
(12)
8

--------------------------------------------------------------------------------



months unless an Event of Default has occurred and is continuing in which case
such inspections and audits shall occur as often as Lender shall determine is
necessary.
6.5 Insurance. Each Guarantor shall keep its business and the Collateral insured
for risks and in amounts customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar businesses
in similar locations, in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons.
6.6 Further Assurances. Each Guarantor shall execute any further instruments and
take further action as Lender reasonably requests to perfect or continue
Lender’s Lien in the Collateral or to effect the purposes of this Agreement.
7. NEGATIVE COVENANTS
Each Loan Party agrees that, without Lender’s prior written consent:
7.1 Dispositions; Equity Issuances.
(a)No Guarantor shall convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”) all or any part of the Collateral, except
for (i) any Transfer not prohibited by the ABL Facility to a Person who is not
an Affiliate of any Loan Party so long as the net cash proceeds of such Transfer
are applied (to the extent required) in accordance with Section 2.4 or (ii)
Transfers solely between or among Guarantors (collectively, “Permitted
Transfers”).
(b)No Guarantor shall relocate any piece of equipment constituting Collateral
with a value in excess of $100,000 from any property owned by such Guarantor
unless such Guarantor shall have notified Lender of the relocation thereof and
shall, if requested by Lender, have obtained landlord waivers or access
agreements with respect to any location (other than a location owned by Borrower
or any of its Subsidiaries) to which such equipment has been relocated.
7.2 Changes in Business, Management, Control, or Business Locations. No
Guarantor shall liquidate or dissolve except as permitted by the ABL Facility.
7.3 Mergers or Acquisitions. No Guarantor shall merge or consolidate with any
other Person or acquire all or substantially all of the capital stock or
property of another Person; except as permitted by the ABL Facility and so long
as the Person surviving such merger or consolidation executes such documents as
Lender may reasonably request to maintain a Lien in favor of Lender on any
property or assets of such Person constituting Collateral.
7.4 Indebtedness. No Guarantor shall create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness.
7.5 Encumbrance. No Guarantor shall (a) create, incur, allow, or suffer to exist
any Lien on any of its property except for Permitted Liens, (b) permit any
Collateral not to be subject to the first priority security interest granted to
Lender herein (other than Permitted Liens which are prior as a matter of law or
contractual agreement) or (c) enter into any agreement, document, instrument or
other arrangement that prohibits, restricts or imposes any condition upon the
ability
9

--------------------------------------------------------------------------------



of any Guarantor to create, incur or permit to exist any Lien upon any of the
Collateral in favor of Lender other than (i) restrictions and conditions imposed
by law or regulation of any Governmental Authority or by this Agreement, (ii)
customary restrictions and conditions contained in agreements relating to the
sale of a Guarantor pending such sale, provided such restrictions and conditions
apply only to the Guarantor that is to be sold and such sale is permitted
hereunder, or (iii) customary restrictions and conditions contained in any
agreement relating to any disposition of Collateral permitted under this
Agreement pending the consummation of such disposition..
7.6 Distributions; Investments; Prepayments of Indebtedness.
(a)No Guarantor shall pay any dividend or make any distribution or payment to
the holders of its equity interests, nor shall any Guarantor redeem, retire, or
repurchase any of its equity interests or make returns on capital accounts, in
each case other than as permitted by the ABL Facility.
(b)No Guarantor shall directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary after the date hereof),
except as permitted by the ABL Facility.
(c)No Guarantor shall prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner any Indebtedness which has
been contractually subordinated to the Obligations (it being understood that
payments of regularly scheduled interest (including capitalization of interest)
or other payments permitted by the applicable subordination agreement shall not
be prohibited by this clause), except for: (i) the refinancing thereof with the
net cash proceeds of any Indebtedness (to the extent such Indebtedness
constitutes Permitted Indebtedness) and (ii) the conversion thereof to equity
interests of Borrower.
7.7 Transactions with Affiliates. Except for transactions between or among Loan
Parties, no Guarantor shall directly or indirectly enter, into or permit to
exist any transaction (including, without limitation, any Transfer of property,
the rendering of any service or the payment of any salary, bonus, management,
advisory or similar fees) with any Affiliate of such Guarantor, including
Borrower and any Affiliate of Borrower, except for (i) transactions at prices
and on terms and conditions, taken as a whole, that are not materially less
favorable to such Guarantor than could be obtained in an arm’s length
transaction with a non-affiliated Person or (ii) other transactions permitted by
the ABL Facility.
8.EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1 Payment Default. Borrower fails to (a) make any payment of principal on the
Loan (including, without limitation, any such payment due pursuant to Section
2.4) after such principal is due and payable, or (b) pay any interest on the
Loan or any other Obligations within five (5) Business Days after the same is
due and payable.
8.2 Covenant Default. Any Loan Party (a) fails or neglects to perform any
obligation in Section 7 of this Agreement or (b) fails or neglects to perform,
keep, or observe any other term,
10

--------------------------------------------------------------------------------



provision, condition, covenant or agreement contained in this Agreement or any
other Loan Documents and such default continues unremedied for a period of
thirty (30) days after written notice thereof from Lender to Borrower.
8.3 [Reserved].
8.4 Judgments; Collateral.
(a)one or more judgments shall be rendered against a Loan Party or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of a Loan Party to enforce any such judgment and such judgment either
(i) is for the payment of money in an aggregate amount of $20,000,000 or more
(to the extent that such payment is not covered by either (A) insurance from an
unaffiliated insurance company with an A.M. Best financial strength rating of at
least A- at the time of the judgment, it being understood that even if such
amounts are covered by insurance from such an insurance company, such amounts
shall count against such basket if responsibility for such amounts has been
denied by such insurance company or such insurance company has not been promptly
notified of such amounts or (B) another creditworthy (as reasonably determined
by Agent) indemnitor) or (ii) is for injunctive relief and could reasonably be
expected to result in a Material Adverse Effect; or
(b)any security interest purported to be created by this Agreement shall cease
to be or shall be asserted by any Guarantor not to be, a valid, enforceable,
perfected, first priority (except as otherwise expressly provided or permitted
in this Agreement) security interest in Collateral covered thereby (other than
with respect to any Collateral, in the aggregate, with a fair market value not
in excess of $100,000), except (i) as a result of the release of a Loan Party or
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) any such loss of perfection or
priority that results from the failure of Lender to file Uniform Commercial Code
continuation statements and any other filings required to maintain such
perfection or priority.
8.5 Insolvency.
(a) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Loan Party, or of a substantial part of the property or assets of
the a Loan Party, under the Bankruptcy Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Loan Party or for
a substantial part of the property or assets of Borrower or (iii) the winding-up
or liquidation of a Loan Party; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
(b) a Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (a) above, (iii) apply for or consent to
the appointment of a
11

--------------------------------------------------------------------------------



receiver, trustee, custodian, sequestrator, conservator or similar official for
a Loan Party or for a substantial part of the property or assets of a Loan
Party, (iv) file an answer admitting the material allegations of a petition
filed against it in any proceeding described in paragraph (a) above, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any corporate (or similar) action for the purpose of effecting any of
the foregoing.
8.6 Other Agreements. There is, under any agreement to which any Loan Party is a
party with a third party or parties (other than the ABL Facility), any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness thereunder in an amount
individually or in the aggregate in excess of $20,000,000.
8.7 ABL Facility. Any Event of Default (as defined in the ABL Facility) shall
have occurred under the ABL Facility which has not been remedied, cured or
waived by the ABL Facility Agent, and the result of which is to cause any
Indebtedness thereunder to become due prior to its stated maturity.
8.8 Misrepresentations. Any Loan Party makes any representation, warranty, or
other statement now or later in this Agreement or any other Loan Document or in
any writing delivered to Lender in connection with any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made (other than any representation and warranty made in Section
5.1 as a result of information provided to the Loan Parties by the Lender).
8.9 Guaranty. Any material provision of any Loan Document or any guarantee of
any Guarantor for any reason shall cease to be in full force and effect (other
than in accordance with its terms), or a Loan Party shall deny in writing that
it has any further liability hereunder (other than as a result of the discharge
of such Loan Party in accordance with the terms of the Loan Documents or the
termination of this Agreement in accordance with its terms).
8.10Change in Control. A Change in Control occurs.
9. LENDER’S RIGHTS AND REMEDIES
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Lender may, without notice or demand, do any or all of the
following:
(a)upon notice to Borrower, declare all Obligations immediately due and payable
(but if an Event of Default described in Section 8.5 occurs all Obligations
shall be automatically and immediately due and payable without any action by
Lender);
(b)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. The Loan
Parties shall assemble the Collateral if Lender requests and make it available
at a place and time to be designated by Lender that is reasonably convenient to
both parties. Lender may occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Loan Parties where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under applicable law, without obligation to
pay rent or otherwise to such
12

--------------------------------------------------------------------------------



Loan Party or any other Person in respect of such occupation; provided that
Lender shall provide the applicable Loan Party with notice thereof prior to or
promptly after such occupancy;
(c)exercise all rights and remedies available to Lender under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof);
(d)take any actions pursuant to Section 9.8; and
(e)subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as Lender shall deem appropriate. Lender shall be authorized at
any such sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale Lender shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Loan Party, and each Loan Party hereby waives
(to the extent permitted by applicable law) all rights of redemption, stay and
appraisal which such Loan Party now has or may at any time in the future have
under any applicable law now existing or hereafter enacted.
Lender shall give the applicable Loan Party(ies) ten (10) calendar days’ written
notice (which each Loan Party agrees is commercially reasonable notice within
the meaning of Section 9‑611 of the Code or its equivalent in other
jurisdictions) of Lender’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Lender may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine.
Lender shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by Lender
until the sale price is paid by the purchaser or purchasers thereof, but Lender
shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice. At any public (or,
to the extent permitted by applicable law, private) sale made pursuant to this
Agreement, Lender may bid for or purchase, free (to the extent permitted by
applicable law) from any right of redemption, stay, valuation or appraisal on
the part of any Loan Party (all said rights being also hereby waived and
released to the extent permitted by applicable law), the
13

--------------------------------------------------------------------------------



Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to Lender from any Loan Party as
a credit against the purchase price, and Lender may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. Lender may sell any Collateral in
accordance with the provisions of this Agreement and the other Loan Documents
and applicable law without giving any warranties as to such Collateral. Lender
may specifically disclaim or modify any warranties of title or the like. Lender
shall have no obligation to marshal any of the Collateral. For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, Lender shall be free to carry out such sale pursuant
to such agreement and no Loan Party shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after Lender shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, Lender may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the Code or its equivalent in other jurisdictions.
9.2 Power of Attorney. Each Loan Party hereby irrevocably appoints Lender as its
lawful attorney-in-fact, after the occurrence and during the continuance of an
Event of Default upon prior written notice to Borrower (unless an Event of
Default under Section 8.5 has occurred and is continuing, in which case no such
notice shall be required), to: (i) make, settle, and adjust all claims in
respect of the Collateral under any Guarantor’s insurance policies; (ii) pay,
contest or settle any Lien, charge, encumbrance, security interest, or other
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (iii) transfer the Collateral
into the name of Lender or a third party as the Code permits. Each Guarantor
hereby appoints Lender as its lawful attorney-in-fact to sign such Guarantor’s
name on any documents necessary to perfect or continue the perfection of
Lender’s security interest in the Collateral after an Event of Default has
occurred and is continuing until all Obligations (other than contingent
indemnification obligations for which no claim has been made) have been
satisfied in full and the Loan Documents have been terminated. Lender’s
foregoing appointment as each Loan Party’s attorney in fact, and all of Lender’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than contingent indemnification obligations for which no
claim has been made) have been fully repaid and performed and the Loan Documents
have been terminated.
9.3 Protective Payments. After an Event of Default shall have occurred and be
continuing, if any Guarantor fails to obtain the insurance called for by Section
6.5 or fails to pay any premium thereon or fails to pay any other amount which
such Guarantor is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Lender may obtain
such insurance or make such payment, and all amounts so paid by Lender are
Lender Expenses and immediately due and payable, bearing interest at the Default
Rate, and secured by the Collateral. Lender shall provide Borrower with notice
of Lender
14

--------------------------------------------------------------------------------



obtaining such insurance at the time it is obtained. No payments by Lender are
deemed an agreement to make similar payments in the future or Lender’s waiver of
any Event of Default.
9.4 Application of Payments and Proceeds. After an Event of Default shall have
occurred and be continuing, Lender shall have the right to apply any of any Loan
Party’s funds in its possession to the Obligations in any order. If Lender,
directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Lender shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Lender of cash therefor.
9.5 Lender’s Liability for Collateral. So long as Lender treats the Collateral
in the possession or under the control of Lender in substantially the same
manner to that which it accords its own property, Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. The Loan
Parties bears all risk of loss, damage or destruction of the Collateral.
9.6 No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by the Loan Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Lender’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Lender has all rights and remedies
provided under the Code, by law, or in equity. Lender’s exercise of one right or
remedy is not an election and shall not preclude Lender from exercising any
other remedy under this Agreement or other remedy available at law or in equity,
and Lender’s waiver of any Event of Default is not a continuing waiver. Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.
9.7 Waivers. Except for any notices expressly required by Lender under the Loan
Documents, each Loan Party waives, to the extent permitted by applicable law,
(i) demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, notice of intent to accelerate, notice of acceleration,
notice of nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by Lender on which such Loan Party is liable; (ii) notice before taking
possession or control of any Collateral; (iii) any bond or security that might
be required by a court before allowing Lender to exercise any rights or remedies
under this Agreement or the other Loan Documents; (iv) any claim against Lender
on any theory of liability, for special, indirect, consequential, exemplary, or
punitive damages (as opposed to direct or actual damages) in any way relating to
Obligations, this Agreement or the other Loan Documents, or transactions
relating hereto or thereto or any act to collect on the Obligations, enforce any
Loan Document or realize upon any Collateral,; (v) notice of acceptance hereof;
(vi) all rights to interpose any claims, deductions, setoffs, or counterclaims
of any nature (other than compulsory counterclaims) in any action or proceeding
with respect to this Agreement, the other Loan Documents, the Obligations, the
Collateral, or any matter arising therefrom or relating hereto or thereto; and
(vii) any claim under any law or equitable principle requiring Lender to marshal
any assets in favor of any Loan Party or against any Obligations or otherwise
attempt to realize upon
15

--------------------------------------------------------------------------------



any Collateral, or any appraisement, evaluation, stay, extension, homestead,
redemption, or exemption laws now or hereafter in force to prevent or hinder the
enforcement of this Agreement. Each Loan Party acknowledges that the foregoing
waivers are a material inducement Lender’s entering into this Agreement and that
Lender is relying upon the foregoing in their dealings with such Loan Party.
10. NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Lender or any Loan Party may change its mailing or electronic mail
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.
If to any Loan Party: c/o Smart Sand, Inc.
1000 Floral Vale Boulevard, Suite 225
Yardley, Pennsylvania 19067
Attn: James D. Young
Email: jdyoung@smartsand.com


If to Lender: Eagle Materials Inc.
5960 Berkshire Lane, Suite 900
Dallas, Texas 75225
Attn: General Counsel
Email: jgraass@eaglematerials.com;




11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, Texas law
governs the Loan Documents without regard to principles of conflicts of law.
Each Loan Party submits to the exclusive jurisdiction of any U.S. federal or
Texas State court sitting in Dallas, Texas; provided, however, that nothing in
this Agreement shall be deemed to operate to preclude
16

--------------------------------------------------------------------------------



Lender from bringing suit or taking other legal action in any other
jurisdiction. Each Loan Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each Loan
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Loan Party hereby waives personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to such Loan Party at the address set forth in, or
subsequently provided by such Loan Party in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of such Loan Party’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND LENDER
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
This Section 11 shall survive the termination of this Agreement.
12. GENERAL PROVISIONS
12.1Termination Prior to Maturity Date; Survival. All covenants, representations
and warranties made in this Agreement shall continue in full force until this
Agreement has terminated pursuant to its terms and all Obligations (other than
contingent indemnification obligations for which no claim has been made) have
been satisfied. So long as Borrower has satisfied the Obligations in full in
accordance with Section 2.7(c) (other than contingent indemnification
obligations for which no claim has been made, and any other obligations which,
by their terms, are to survive the termination of this Agreement), this
Agreement may be terminated prior to the Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is given to Lender.
Those obligations that are expressly specified in this Agreement as surviving
this Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.
12.2Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Loan Party may assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s sole discretion). After
the occurrence of an Event of Default, Lender has the right, without the consent
of or notice to Borrower, to sell, transfer, assign, negotiate, or grant
participation in all or any part of, or any interest in, Lender’s obligations,
rights, and benefits under this Agreement and the other Loan Documents.
12.3Indemnification. Each Loan Party agrees to indemnify, defend and hold Lender
and its directors, officers, employees, agents, attorneys, advisors or any
Affiliate of Lender (each, an “Indemnified Person”) harmless against: (i) all
obligations, demands, claims, and liabilities
17

--------------------------------------------------------------------------------



(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Lender Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Lender and any Loan Party (including
reasonable attorneys’ fees and expenses actually incurred); provided that such
indemnity shall not, as to any Indemnified Person, be available to the extent
that such Claims are (A) determined by a final and non-appealable judgment of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person, (B) in respect of
any settlement entered into by any Indemnified Person without the prior written
consent of Borrower (which consent will not be unreasonably withheld, delayed or
conditioned), (C) in respect of (1) a material breach of the Loan Documents by
such Indemnified Person or one of its Affiliates or (2) any dispute solely among
Indemnified Persons and other than any claims arising out of any act or omission
of any Loan Party or any of its Subsidiaries or (3) attributable to Taxes (other
than any Taxes that represent losses, claims, damages, liabilities or related
expenses arising from any non-Tax claim), which shall be governed solely by
Section 2.8.
12.4Time of Essence. Time is of the essence for the performance of all
obligations in this Agreement.
12.5Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.6Correction of Loan Documents. Lender may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
12.7Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic method of
18

--------------------------------------------------------------------------------



transmission (including .pdf format) shall be effective as delivery of a
manually executed original counterpart of this Agreement.
12.9[Reserved].
12.10Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.11Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender shall be entitled to setoff as security for all Obligations
to Lender, whether now existing or hereafter arising upon and against all
accounts payable and other liabilities of Lender to any Loan Party, together
with all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Lender or any entity under the
control of Lender (including a subsidiary of Lender) or in transit to any of
them. At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Lender may setoff the same or any part
thereof and apply the same to any liability or Obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF ANY LOAN PARTY, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.
12.12Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.
12.13Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any Persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to
19

--------------------------------------------------------------------------------



this Agreement; or (c) give any Person not an express party to this Agreement
any right of subrogation or action against any party to this Agreement.
12.16Waiver of Redemption, Notice and Marshaling of Assets. To the fullest
extent permitted by law, each Loan Party hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to such Loan Party by
virtue of any present or future statute of limitations or law or judicial
decision exempting the Collateral from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment, (b) all notices of
any Event of Default or of Lender’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under the Loan Documents (other
than any notices required to be given by Lender under the Loan Documents), and
(c) any right to a marshaling of assets or a sale in inverse order of
alienation.
12.17Discontinuance of Proceedings. If Lender shall have proceeded to invoke any
right, remedy or recourse permitted under the Loan Documents and shall
thereafter elect to discontinue or abandon it for any reason, Lender shall have
the unqualified right to do so and, in such an event, Lender shall be restored
to its former position with respect to the Obligations, the Loan Documents, the
Collateral and otherwise, and the rights, remedies, recourses and powers of
Lender shall continue as if the right, remedy or recourse had never been
invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Lender thereafter to exercise any
right, remedy or recourse under the Loan Documents for such Event of Default.
Each Loan Party hereby expressly waives any and all rights and benefits such
Loan Party may have to claim or assert that the Obligations have been reinstated
in accordance with their terms following the withdrawal of any proceedings by
Lender, and acknowledges and agrees that reinstatement shall occur only upon
written agreement of Lender.
12.18Waiver of Stay, Moratorium and Similar Rights. Each Loan Party agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshaling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Agreement or the Indebtedness secured hereby, or any agreement between
such Loan Party and Lender or any rights or remedies of Lender, or any one or
more of them.
12.19Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Loans, together with all
fees, charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by Lender in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate. Anything in this
Agreement or any other Loan Document to the contrary notwithstanding, Borrower
shall not be required to pay interest at a rate in excess of the Maximum Rate,
and if the effective rate of interest which would otherwise be payable under
this Agreement and the other Loan Documents would exceed the Maximum Rate, or if
Lender shall receive monies that are deemed to constitute interest which would
increase the effective rate of interest payable by Borrower under this Agreement
or Loan Document to a rate in excess of the Maximum Rate, then (a) the amount of
interest which would
20

--------------------------------------------------------------------------------



otherwise be payable by Borrower under this Agreement or any Loan Document shall
be reduced to the amount allowed under applicable law, and (b) any interest paid
by Borrower in excess of the Maximum Rate shall be credited on the principal of
the Loan (or, if the principal amount of the Loan shall have been paid in full,
refunded to Borrower). It is further agreed that, without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by Lender under this Agreement or any Loan Document, are made for the
purpose of determining whether such rate exceeds the Maximum Rate, and shall be
made by amortizing, prorating and spreading in equal parts during the period of
the full stated term of the Loan all interest at any time contracted for,
charged or received by Lender in connection therewith.
13. GUARANTEE
13.1Guarantee.
(a)Subject to the provisions of Section 13.1(b), each Guarantor hereby
unconditionally and irrevocably, jointly and severally, guarantees to Lender and
its successors, indorsees, transferees and assigns, the prompt and complete
payment and performance by the Loan Parties when due and payable (whether at the
stated maturity, by acceleration or otherwise) of the Obligations. The guarantee
of each Guarantor in this Section 13 is a guarantee of payment and not a
guarantee of collection.
(b)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal or state laws, statutes or
regulations relating to the insolvency of debtors or fraudulent transfers.
(c)Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 13 or affecting the rights and
remedies of Lender hereunder.
(d)The guarantee of each Guarantor contained in this Section 13 shall remain in
full force and effect until all Obligations are repaid in full in cash and this
Agreement is terminated.
(e)No payment made by Borrower or any other Person or received or collected by
Lender from Borrower or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
all Obligations are repaid in full in cash and this Agreement is terminated.
13.2No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Lender, no Guarantor
shall be entitled to be subrogated to any of the rights of Lender against
Borrower or any collateral security or guarantee or right of offset held by
Lender for the payment of the Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from Borrower or in respect
of payments made by any Guarantor hereunder, until all Obligations are repaid in
full in
21

--------------------------------------------------------------------------------



cash and this Agreement is terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time prior to all
Obligations being repaid in full in cash and this Agreement being terminated,
such amount shall be held by such Guarantor in trust for Lender segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to Lender in the exact form received by such Guarantor
(duly indorsed by such Guarantor to Lender, if required), to be applied against
the Obligations, whether matured or unmatured, in accordance with the terms of
the Loan Documents.
13.3Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against such Guarantor and without notice to or further assent by such
Guarantor, any demand for payment of any of the Obligations made by Lender may
be rescinded by Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Lender and this Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as Lender and Borrower may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released.
13.4Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by Lender upon the guarantee contained in
this Section 13 or acceptance of the guarantee contained in this Section 13; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 13; and all dealings between the
Loan Parties, on the one hand, and Lender on the other hand, like-wise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 13. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon Borrower with respect
to the Obligations, other than any notices specifically required by Lender
hereunder. Each Guarantor understands and agrees that the guarantee contained in
this Section 13 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations owing by
Borrower or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Lender, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Borrower or
any other Person against Lender or (c) any other circumstance whatsoever (with
or without notice to or knowledge of Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Loan Parties for
the Obligations, or of such Guarantor under the guarantee contained in this
Section 13, in bankruptcy or in any other instance (other than a defense of
payment or performance). When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, Lender may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against Borrower or any other
22

--------------------------------------------------------------------------------



Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from Borrower or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Borrower or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Lender against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
13.5Reinstatement. The guarantee contained in this Section 13 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
13.6Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to Lender without set-off or counterclaim in Dollars at Lender’s office.
14. DEFINITIONS
14.1Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. Each
agreement defined in this Section 14 shall include all appendices, exhibits and
schedules thereto. References in this Agreement to such agreement shall be to
such agreement as so amended, restated, supplemented or modified, unless (i) any
consent is required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained or (ii) it
is otherwise specified that such reference refers to such agreement as in effect
as of a particular date. As used in this Agreement, (i) capitalized terms
defined in the Code shall have the meanings set forth therein unless otherwise
defined herein and (ii) the following capitalized terms have the following
meanings:
“20-Day VWAP” means the 20-day volume weighted average trading price of
Borrower’s common stock on the Nasdaq Stock Market, which shall be calculated by
dividing the total value of Borrower’s common stock traded during the applicable
20-day trading day period preceding the date of determination by the total
volume of Borrower’s common stock traded during such 20-day period preceding the
date of determination.
“ABL Facility” means that certain ABL Credit Agreement by and among Borrower,
the Subsidiaries of Borrower from time to time party thereto, the lenders from
time to time party
23

--------------------------------------------------------------------------------



thereto and the ABL Facility Agent, as such facility may be amended, restated,
supplemented or otherwise modified in accordance with its terms.
“ABL Facility Agent” means Jefferies Finance LLC.
“ABL Facility Collateral” means, collectively, (a) all assets of Borrower and
(b) all assets of each Guarantor other than the Collateral.
“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Guarantor.
“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members and, if such
Person is a natural person, members of such Person’s immediate or extended
family.
“Agreement” is defined in the preamble hereof.
“Anti-Corruption Laws” means any and all laws, rules and regulations of any
jurisdiction applicable to Borrower and its Subsidiaries concerning or relating
to bribery or corruption.
“Anti-Money Laundering Laws” means any and all laws, rules or regulations of any
jurisdiction applicable to Borrower and its Subsidiaries concerning or relating
to money laundering or terrorism financing, including (a) 18 U.S.C. §§ 1956 and
1957; and (b) the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as amended by the
PATRIOT Act, and its implementing regulations.
“Applicable Interest Rate” is defined in Section 2.2(a).
“Availability Period” means the period commencing on the later to occur of (x)
the Effective Date and (y) the date that is five (5) Business Days after the
Grantors shall have executed, and Lender (or its designees) shall have received,
original signature pages to each of the Mortgages required to be executed on the
Effective Date, and ending on September 18, 2021.
“Books” means all of a Person’s books and records regarding the Collateral and
all computer programs or storage or any Equipment containing such information.
“Borrower” is defined in the preamble hereof.
“Borrower Shares” means shares of common stock, par value $0.001 per share, of
Borrower.
“Business Day” means any day that is not a Saturday or a Sunday.
“Change in Control” means (i) Borrower shall cease to own and control, of record
and beneficially, directly or indirectly, all of each class of outstanding
equity interests of any Guarantor or (ii) the consummation of any transaction
(including, without limitation, any merger or consolidation), in one or a series
of related transactions, the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Securities and Exchange Act of 1934),
24

--------------------------------------------------------------------------------



other than the Permitted Holders becomes the beneficial owner, directly or
indirectly, of more than 50% of the voting stock of Borrower, measured by voting
power rather than number of shares, units or the like.
“Claims” is defined in Section 12.3.
“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that, to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Chapters of the Code, the definition of such
term contained in Chapter 9 of the Code shall govern; provided further, that in
the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Texas, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such
25

--------------------------------------------------------------------------------



attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.
“Collateral” means any and all properties, rights and assets of each Guarantor
described on Schedule 14A and any other property or assets of Guarantors upon
which a Lien is granted in favor of Lender in accordance with Section 2.4(b) of
this Agreement.
“Default” means any event, whether or not any requirement for the giving of
notice, the lapse of time, or both, or any other condition would result in an
Event of Default.
“Default Rate” is defined in Section 2.3(b).
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Effective Date” is defined in the preamble hereof.
“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“Escrow Account” means the account established by Borrower and Lender with the
Escrow Agent pursuant to the terms of the Escrow Agreement.
“Escrow Agent” means JPMorgan Chase Bank, N.A.
“Escrow Agreement” means that certain escrow agreement, dated as of the
Effective Date, by and among Borrower, Lender and the Escrow Agent.
“Event of Default” is defined in Section 8.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is defined in the preamble hereof.
“Indebtedness” means all “Indebtedness” as such term is defined in the ABL
Facility.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including
26

--------------------------------------------------------------------------------



assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Lender” is defined in the preamble hereof.
“Lender Expenses” means (a) all reasonable and documented out-of-pocket costs
and expenses (including reasonable and documented attorneys’ fees and expenses
actually incurred) for amending, waiving or otherwise modifying the Loan
Documents and (b) all actual and documented costs and expenses (including
attorneys’ fees and expenses actually incurred) in connection with defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings).
“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Line Cap” means an amount equal to (x) five million dollars ($5,000,000.00)
minus (y) the aggregate amount of net cash proceeds from sales of Collateral
received by the Loan Parties in excess of $50,000 which have not been applied to
repay outstanding Loans pursuant to Section 2.4 and have not been reinvested in
additional assets constituting Collateral.
“Loan” is defined in Section 2.2(a).
“Loan Documents” or “Loan Document” means, individually or collectively, this
Agreement and any schedules, exhibits, certificates, notices, and any other
documents related to this Agreement, any mortgages, any note or notes executed
by Borrower, and any other present or future agreement related to the
Obligations or this Agreement by any Loan Party with or for the benefit of
Lender, all as amended, restated, or otherwise modified.
“Loan Party” means, collectively, Borrower and the Guarantors.
“Material Adverse Change” means (a) a material impairment of the rights and
remedies (taken as a whole) of Lender under the Loan Documents; (b) a material
adverse change in the business, assets, financial condition or results of
operations of Borrower and the Guarantors, taken as a whole; or (c) a material
impairment of the ability of the Loan Parties (taken as a whole) to perform
their payment obligations under the Loan Documents (taken as a whole).
“Maturity Date” shall have the meaning set forth in Section 2.2(b).
“Mortgages” means, collectively, the mortgages, deeds of trust and any other
similar documents executed and delivered by the Grantors in connection with this
Agreement, as such documents may be amended, restated or otherwise modified from
time to time
“Obligations” means all of the Loan Parties’ obligations to pay when due any
debts, principal, interest, fees, Lender Expenses and other amounts any Loan
Party owes Lender under
27

--------------------------------------------------------------------------------



this Agreement and the other Loan Documents, including, without limitation,
interest accruing after Insolvency Proceedings begin and to perform the Loan
Parties’ duties under the Loan Documents.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Order” is defined in Section 8.7.
“Permitted Holders” shall mean, collectively (a) Clearlake Capital Partners II
(Master), L.P., a Delaware limited partnership, and Clearlake Capital Group, a
Delaware limited partnership (“Sponsor”), and/or any other Person which,
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with Sponsor and (b) Charles Young and/or one or more of his family
estate planning vehicles or any other Person which, directly or indirectly, is
Controlled by him (the “Charles Young Holders”); provided that, from and after
the date that is 90 days after Charles Young becomes deceased or incapacitated,
the Charles Young Holders shall no longer be Permitted Holders. For purposes of
this definition “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the term “Controlled” shall have a meaning correlative thereto.
“Permitted Indebtedness” means Indebtedness permitted under the ABL Facility
(including the Loan Parties’ Indebtedness to Lender under this Agreement and the
other Loan Documents).
“Permitted Liens” means (a) any Lien permitted by the ABL Facility (including
Liens in favor of Lender arising under this Agreement or the other Loan
Documents) and (b) any Liens on the Mortgaged Properties (as defined in the
Mortgages) existing on the Effective Date immediately prior to giving effect to
the transactions contemplated by the Purchase Agreement.
“Permitted Transfer” is defined in Section 7.1.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Plants” means the real property set forth on Schedule 4.11(a) to the Purchase
Agreement.
“Purchase Agreement” means that certain Equity Purchase and Sale Agreement,
dated as of the date hereof, between Borrower and Lender.
“Responsible Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer and Controller or Treasurer of Borrower or any Guarantor, as
applicable.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council,
28

--------------------------------------------------------------------------------



the European Union or Her Majesty’s Treasury of the United Kingdom or (c) any
other relevant sanctions authority.
“SEC” means the U.S. Securities and Exchange Commission.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Holdings.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Transfer” is defined in Section 7.1.
“Valuation Price” means, as of any date of determination, the 20 Day VWAP as of
such date of determination.


[Signature page follows.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the Effective Date.
BORROWER:
SMART SAND, INC.,
a Delaware corporation
By: /s/ Lee E. Beckelman
Name: Lee E. Beckelman
Title: Chief Financial Officer


GUARANTORS:
EAGLE OIL AND GAS PROPPANTS HOLDINGS LLC,
a Delaware limited liability company
29

--------------------------------------------------------------------------------



By: Smart Sand, Inc., its manager
By: /s/ Lee E. Beckelman
Name: Lee E. Beckelman
Title: Chief Financial Officer


EAGLE OIL AND GAS PROPPANTS LLC,
a Delaware limited liability company
By: Eagle Oil and Gas Proppants Holdings LLC, its manager
By: Smart Sand, Inc., its manager
By: /s/ Lee. Beckelman
Name: Lee E. Beckelman
Title: Chief Financial Officer


CRS PROPPANTS LLC,
a Delaware limited liability company


By: Eagle Oil and Gas Proppants LLC, its manager


By: Eagle Oil and Gas Proppants Holdings LLC, its manager
By: Smart Sand, Inc., its manager
By: /s/ Lee E. Beckelman
Name: Lee E. Beckelman
Title: Chief Financial Officer
NORTHERN WHITE SAND LLC,
a Delaware limited liability company




30

--------------------------------------------------------------------------------



By: Eagle Oil and Gas Proppants LLC, its manager


By: Eagle Oil and Gas Proppants Holdings LLC, its manager
By: Smart Sand, Inc., its manager
By: /s/ Lee E. Beckelman
Name: Lee E. Beckelman
Title: Chief Financial Officer








LENDER:


EAGLE MATERIALS INC.
By: /s/ Craig Kesler
Name: Craig Kesler
Title: Executive Vice President – Finance and Administration and Chief Financial
Officer












31

--------------------------------------------------------------------------------



SCHEDULE 5.1 – GUARANTOR INFORMATION

Entity NameJurisdiction of FormationOrganizational IDEagle Oil and Gas Proppants
Holdings LLCDelaware5617818Eagle Oil and Gas Proppants LLCDelaware5617819CRS
Proppants LLCDelaware4799054Northern White Sand LLCDelaware5047467







32

--------------------------------------------------------------------------------



SCHEDULE 14A - COLLATERAL DESCRIPTION
The Collateral consists of:
(a) all Equipment owned by each Guarantor described on Annex A hereto;
(b) all Mortgaged Property (as defined in the Mortgages); and
(c) all Books relating to the foregoing, and any and all claims, rights and
interests in any of the foregoing and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, Proceeds (including insurance proceeds) of any or all of the
foregoing.




33

--------------------------------------------------------------------------------



ANNEX A - EQUIPMENT
[See attached.]






34

--------------------------------------------------------------------------------



Exhibit A
Notice of Borrowing
Eagle Materials Inc.
5960 Berkshire Lane, Suite 900
Dallas, Texas 75225
[_________ __], 20[__]
Re: Notice of Borrowing of Smart Sand, Inc. (the “Borrower”)
Reference is made to the Loan and Security Agreement, dated as of September 18,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Borrower, the Guarantors party thereto, and
Eagle Materials Inc. (the “Lender”). Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement.
The Borrower hereby gives you notice pursuant to Section 22(a) of the Loan
Agreement that it requests a Loan under the Loan Agreement (the “Proposed
Advance”) and, in connection therewith, sets forth the following information:
A. The date of the Proposed Advance is [_______ __], 202[__] (the “Funding
Date”); and
B. The aggregate principal amount of Proposed Advance is $[______].
The undersigned hereby certifies that the following statements are true on the
date hereof both before and after giving effect to the Proposed Advance on the
Funding Date:
(i)  the representations and warranties set forth in the Loan Agreement are true
and correct in all material respects (or in all respects if such representation
or warranty is already qualified by a materiality qualifier), except to the
extent that any such representation or warranty is expressly stated to relate to
a specific earlier date, in which case, such representation and warranty shall
be true and correct in all material respects as of such earlier date (or in all
respects as of such earlier date if such representation or warranty is already
qualified by a materiality qualifier);
(ii) Borrower is not in material breach of any covenant, agreement or obligation
under the Purchase Agreement, including any indemnification obligations
applicable to Borrower under the Purchase Agreement; and
(iii) no Default or Event of Default has occurred and is continuing or would
result after giving effect to the Proposed Advance.






35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.


Sincerely,
SMART SAND, INC.
By: ____________________________
Name:
Title:
36